Opinión disidente del
Juez Asociado Señor Negrón García
con la cual concurren los Jueces Asociados Señores Torres Rigual y Díaz Cruz.
San Juan, Puerto Rico, a 18 de enero de 1977
Respetuosamente disiento. El análisis integral de la prueba testifical y documental (1) me convence que estamos ante un caso de excepción al cual no aplica la regla de abs-tención del foro apelativo respecto a la apreciación de prueba de los tribunales de primera instancia. La opinión mayorita-ria se fundamenta en el respeto que tales determinaciones merecen, criterio que comparto como regla general, pero que no rige el caso de autos. Inexplicablemente la propia opinión, aun cuando defiende dicha norma, la vulnera.
Descartada por la sala sentenciadora, por no haberle me-recido crédito, las alegaciones y prueba de los demandantes recurridos — en el sentido de que el camión del Municipio dis-curría por el carril de extrema derecha y causó el accidente al invadir súbitamente el carril de la izquierda con el pro-pósito de oportunamente doblar para entrar en la carretera del Barrio Tortugo (Las Canejas) — no me es posible sostener la conclusión de responsabilidad del Municipio recurrente en *631orden al movimiento del camión, existencia y posición de su plataforma móvil y ausencia de signo al efecto. (2)
A mi juicio, la forma en que ocurrió el accidente quedó aclarada por la declaración jurada prestada ante el Ministe-rio Fiscal por el codemandante recurrido Ramón Negrón Rivera, quince (15) días después del accidente:
“El día 23 de noviembre de 1968, yo estaba en una parada de guaguas que hay un poco retirada de la entrada a las Parcelas Canejas, en la carretera de Río Piedras a Caguas. Yo iba para mi trabajo en Caguas, y eran como las siete menos cuarto de la mañana. Mientras estaba esperando transportación, vi venir por el carril izquierdo de los carriles que van de Río Piedras a Ca-guas un truck y al llegar a la entrada de las Parcelas Cane ja, se detuvo, o casi se detuvo cuando de momento se apareció un carro que no me di cuenta por cual carril corría a una velocidad bastante ligero, y fue a darle al truck por la parte de atrás, y trató de desviar a la derecha, y con la parte trasera derecha del truck rompió el cristal del frente del carro. Ese carro siguió sin control yendo a tener a la parada donde yo me encontraba con otra perosna, que también iba para Caguas y nos arrolló a los dos y luego siguió, subiéndose en una lomita, donde había un muro de concreto, el cual partió y ahí se detuvo. De ahí me reco-gió mi hijo y me llevó al Dispensario de los Tronquistas en los altos de la Farmacia Blanco en la Pda. 19 de Santurce. Yo no vi al que guiaba ese carro ni sé qué marca era el carro.” (Exhibit I, parte demandada, énfasis suplido.)
Esta declaración es de suma importancia, ya que es brin-dada antes de que el testigo hubiese radicado una acción en resarcimiento de daños; en otras palabras, cuando su único in-terés era el de exponer la verdad ante un funcionario público en una época contemporánea a la ocurrencia del accidente. Fácil es comprender sus motivos para que en la vista posterior del caso, establecido su rol e interés como reclamante, *632variara la misma y entonces expresara no haberse percatado del choque hasta después de ocurrido. Román Montalvo v. Delgado Herrera, 89 D.P.R. 428 (1963).
En adición, las fotografías en evidencia (3) demuestran indubitadamente que el conductor Torres Roldán discurría su auto Mercedes Benz a una velocidad exagerada en exceso del máximo permitido. La fuerza del impacto fue de tal na-turaleza que arrancó y desplazó hacia atrás como si fuera un acordeón de papel la capota de acero del vehículo, el cual con-tinuó en rápido y descontrolado movimiento varios metros adelante, arrollando en su vertiginosa trayectoria a los dos peatones reclamantes y deteniéndose solamente al chocar una verja cuya base de cemento le sirvió de obstáculo. La doc-trina jurisprudencial de que prueba relativa a la fuerza del impacto de una colisión, por sí sola, o en relación con otras circunstancias, puede tener suficiente peso para justificar la conclusión de que hubo negligencia en cuanto a la velocidad de un vehículo es de estricta aplicación al caso de autos. Santos Rivera v. Quiñones de la Rosa, 93 D.P.R. 491, 499 (1966); Valedón v. Fernández, 78 D.P.R. 257, 261 (1955); Pueblo v. Busigó, 78 D.P.R. 162, 168 (1955); Pueblo v. Rivera, 69 D.P.R. 538, 543 (1948). También dichas fotogra-fías establecen la ubicación de los residuos (debris) consis-tentes del cristal delantero y otras partes metálicas de la ca-pota ocupando la superficie de la zona de rodaje correspon-diente al carril de extrema izquierda, extendiéndose en parte hacia la del carril derecho, circunstancia ésta incompatible con el criterio del tribunal sentenciador de que el Mercedes Benz transitaba por éste último carril antes de ocurrir el accidente.
A las circunstancias expuestas de velocidad y residuos, *633debemos añadir dos factores de importancia que afectaron ne-gativamente la condición física de su conductor: éste regre-saba a su hogar en Caguas al amanecer del sábado, luego de haber asistido y terminado su trabajo el día anterior, viernes, y su protocolo de autopsia reveló la existencia de .10 grados de alcohol en la sangre. (T.E. págs. 126-127.) Es un hecho científico, susceptible de conocimiento judicial, que los refle-jos normales de una persona con dicho nivel de alcohol, en lo concerniente a la conducción de un vehículo de motor, de ordi-nario disminuyen y se afectan.
Si a ello abonamos la plena visibilidad que existía, es for-zoso resolver que la causa próxima y única del accidente fue la negligencia del conductor Torres Roldán. Tal conclusión se impondría aun bajo la tesis de que el camión, mientras se en-contraba en el carril izquierdo, al realizar el viraje se abrió a la derecha un poco, ya que el testigo Eusebio Delgado, de ocupación celador, atestó que tal operación se realizó despa-cio, deteniéndose el camión, siendo impactado en su parte posterior por el Mercedes Benz que discurría por el carril izquierdo al intentar ocupar el de la derecha. (T.E. págs. 112-113.) Un camión del peso y dimensión como éste sólo po-día desarrollar tal viraje en la forma lenta en que este testigo la describe. Solamente la excesiva velocidad del automóvil, la condición de su conductor y el incumplimiento de la regla de seguridad referente a mantener una distancia prudente pre-ceptuada en la Sec. 5-1108 de la Ley de Vehículos y Tránsito (9 L.P.R.A. sec. 1138(a)) — Sociedad de Gananciales v. Pérez González, 90 D.P.R. 194, 195-196 (1964) — le impidie-ron aminorar la marcha y evitar el accidente.
Revocaría en su totalidad la sentencia del Tribunal Superior.

 En Garda v. A.F.F., 103 D.P.R. 356 (1975), el Tribunal expuso el valor del análisis de perspectiva integral de la prueba, en particular aquella que posee garantía circunstancial de veracidad, tales como foto-grafías contemporáneas a los hechos.


La Sec. 7-101 de la Ley de Tránsito — Núm. 141 de 20 de julio de 1960, según enmendada (9 L.P.E.A. see. 1371) — no es fuente legal para exigir la colocación de una bandera roja la cual se exige para cargas que se transporten.


Al evaluar la prueba documental estamos en igual posición que el tribunal sentenciador. Ortiz v. Cruz Pabón, 103 D.P.R. 939 (1975); Planned Credit of P.R., Inc. v. Page, 103 D.P.R. 245 (1975).